UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-6459


DANIEL ERIC SALLEY,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:15-cv-00143-GMG-MJA)


Submitted: August 16, 2018                                        Decided: August 21, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Eric Salley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daniel Eric Salley appeals the district court’s order accepting the magistrate

judge’s recommendation to grant the United States summary judgment on Salley’s

claims, which were brought pursuant to the Federal Tort Claims Act, 28 U.S.C.

§ 1346(b)(1) (2012). As to the claim about which Salley failed to object to the bases for

the magistrate judge’s recommendation to dismiss, Salley has waived appellate review of

the district court’s decision to adopt the recommendation. See Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). As to

those claims regarding which Salley properly objected, we have reviewed the record and

find no reversible error. We thus affirm the district court’s order. See Salley v. United

States, No. 3:15-cv-00143-GMG-MJA (N.D.W. Va. Apr. 10, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2